Citation Nr: 0300318	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-00 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUE

Entitlement to service connection for chronic-asthmatic 
bronchitis/restrictive defect, also claimed as undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision 
from the Department of Veterans Affairs (VA) regional 
office (RO) in San Diego, California.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to her claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Chronic cough, hoarseness, shortness of breath, 
wheezing, and voice loss due to undiagnosed illness, if 
present, are not causally related to service.

4.  Chronic-asthmatic bronchitis/restrictive defect was 
not shown in service; evidence submitted in support of the 
claim for service connection for chronic-asthmatic 
bronchitis/restrictive defect due to an undiagnosed 
illness does not establish a causal connection between the 
current disability of chronic-asthmatic 
bronchitis/restrictive defect and service.


CONCLUSION OF LAW

Chronic-asthmatic bronchitis/restrictive defect was not 
incurred in or aggravated by active service directly or 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

In November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law to clarify the duty of VA to assist claimants 
in developing evidence pertinent to their claims for 
benefits. It eliminates the prior requirement that a claim 
be well grounded before VA's duty to assist arises.  VCAA 
requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his or her 
claim unless it is clear that no reasonable possibility 
exists that would aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds 
that all required notice and development action specified 
in this new statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the November 2001 Statement of the Case (SOC), 
provided to the veteran, specifically satisfy the 
requirement at § 5103A of VCAA in that they clearly notify 
the veteran of the evidence necessary to substantiate her 
claim.  The Board considered the necessity of a VA 
examination and found that it was not required to resolve 
the claim.  Specifically, the medical evidence does not 
indicate that chronic-asthmatic bronchitis/restrictive 
defect may be associated with the established service in 
the Southwest Asia theater of operations during the 
Persian Gulf War.  By letter to the veteran, dated in 
January 2002, the RO specifically advised the veteran of 
what the VA had done to develop her claim, what VA's 
duties were in developing the claim, and what the 
veteran's duties were.  Accordingly, the notice 
requirement regarding division of responsibilities is 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not indicated the existence of 
any outstanding Federal government record that could 
substantiate his claim.  Nor has she referred to any other 
records that could substantiate her claim.  Since the RO 
has also provided all required notice and assistance to 
the veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303. Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

With chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by 
one or more specific signs or symptoms, such disability 
may be service connected provided that it became manifest 
during active service in the Southwest Asia theater of 
operations or to a degree of 10 percent or more not later 
than December 31, 2001; and provided that the disability 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117 (2002); 38 C.F.R. § 3.317(a)(1) (2002).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6- month period will be considered chronic.  The 6-
month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3).

Signs and symptoms, which may be manifestations of 
undiagnosed illness, include signs or symptoms involving 
fatigue, headaches, joint pain, and the respiratory 
system.  38 C.F.R. § 3.317(b)(1), (3), (10).

Service personnel records indicate that the veteran had 
temporary duty in Saudi Arabia for approximately 60 days 
from January to March 1991.

Service medical records indicate that the veteran 
underwent routine physical examination in December 1989.  
The veteran indicated that she was in excellent health at 
that time, that she was a non-smoker, and that she took 
Benadryl and Actifed for hay fever.  The clinical 
evaluation was normal with no defects or diagnoses noted.  
A repeat physical examination in January 1990 showed no 
pertinent change.  In February 1991, the veteran underwent 
a head CT scan and sinuses CT scan because the character 
of the veteran's migraines had changed.  Both CT scans 
were interpreted to be within normal limits.  The veteran 
underwent a physical examination in March 1991.  The 
clinical evaluation was normal with no defects or 
diagnoses.  The veteran reported that she was in good 
health with a history of frequent or severe headaches and 
hay fever.

Post-service medical records show that the veteran 
presented to S.D.M.C. in October 1992 with complaints of 
dry hacking cough for one hour.  She denied fever, chills, 
nausea, and vomiting.  After physical examination, the 
impression was asthma.  She presented again approximately 
one week later with complaints of persistent cough times 
one month.  The veteran reported that it could be worse at 
night and that she coughed up white phlegm and cleared her 
throat a lot.  She also indicated that she had lost her 
voice for a week.  She denied chest tightness, fever, 
night sweats, and shortness of breath.  She denied recent 
smoking history.  Following physical examination, the 
assessment was reactive airway disease, atopy (allergic 
rhinitis), and possible component of sinusitis bronchitis.  
S.D.M.C. records show continued respiratory complaints and 
testing in November.

VA outpatient records from September 1991 to August 1993 
were negative for respiratory complaints.

The veteran underwent a VA compensation and pension (C&P) 
physical examination for the trachea and bronchi in March 
1994.  The veteran's subjective complains included a 
recurrent nagging cough and acute shortness of breath with 
acute episodes.  She indicated that approximately two 
years before, she had an acute episode of hoarseness, 
wheezing, and intermittent cough.  These symptoms 
continued in cycles of approximately three to four times a 
year thereafter.  A physical examination was done, along 
with a chest X-ray and pulmonary function tests.  The 
diagnoses were bronchial asthma and allergic rhinitis.  
The examiner found no evidence of infectious etiology at 
that time.

Medical records from S.R-S.M.G. show continued respiratory 
complaints and treatment between February 1994 and October 
2001.  Complaints included hoarseness, cough, shortness of 
breath, and voice loss on numerous visits, including 
October 1994, November 1994, March 1995, July 1995, August 
1995, October 1995, March 1996, March 1998, and October 
2001.  Pulmonary function tests in March 1996 showed 
restrictive defect.  Dr. S.K., the veteran's treating 
physician, wrote in May 1997, that the veteran is being 
seen for severe respiratory symptoms that developed after 
being in the Gulf War.  Dr. K. stated that most all other 
causes are being ruled out.

II.  Analysis

As set out above, the requirements for an award of 
benefits under the provisions of 38 U.S.C.A. § 1117 or 38 
C.F.R. § 3.317 include evidence showing the manifestation 
of one or more signs or symptoms of an undiagnosed 
illness.  Service connection for the disability diagnosed 
as chronic-asthmatic bronchitis/restrictive defect 
obviously fall outside the purview of either 38 U.S.C.A. § 
1117 or 38 C.F.R. § 3.317, since the condition(s) for 
which benefits are sought is a recognized, diagnosed 
disability.  Dr. S.K.'s statement that most other 
etiologies for the veteran's chronic-asthmatic 
bronchitis/restrictive defect disability, aside from 
service in the "Gulf War," have been eliminated, does not 
negate or overcome the requirement that the disability be 
an undiagnosed illness.  Accordingly, the veteran's claim 
for service connection benefits for chronic-asthmatic 
bronchitis/restrictive defect as an undiagnosed illness 
must be denied.

With regard to direct service connection, the veteran's 
current diagnosis, chronic-asthmatic 
bronchitis/restrictive defect, is not entitled to a 
presumptive period.  38 C.F.R. §§ 3.307, 3.309.  A review 
of the service medical records is negative for any 
complaints of hoarseness, cough, shortness of breath, 
voice loss, or wheezing.  There is no record for such 
complaints until October 1992, which is over 18 months 
after the veteran separated from active service.  The 
service record is also negative for any diagnosis of a 
respiratory disorder.  Thus, although post-service records 
reflect a current disability, the evidence does not 
demonstrate that it was incurred or aggravated by service.  

Finally, the Board must emphasize that it has no doubt 
about the veteran's good faith in bringing her claim.  The 
Board is confident that the veteran is personally 
convinced that she has a current disability related to 
service.   Ultimately, however, the Board must conclude 
that the medical evidence in this case is controlling and 
is simply overwhelmingly against the claim.  In such 
circumstances, the benefit of the doubt doctrine is not 
for application.


ORDER

Service connection for chronic-asthmatic 
bronchitis/restrictive defect as an undiagnosed illness is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

